EXHIBIT 99.1 HALLADOR ENERGY COMPANY NEWS RELEASE FOR IMMEDIATE RELEASE Contact:Rebecca Palumbo 303/839-5504 ext. 316 Hallador Initiates Quarterly Dividend Policy and Declares $.04 Dividend Payable on May 15, 2013 DENVER, COLORADO –— April 5, 2013 - Hallador Energy Company (NASDAQ: HNRG) On April 5, 2013 the Board of Directors approved the adoption of a regular quarterly dividend policy and authorized a dividend of $.04 per common share outstanding, payable on May 15, 2013, to shareholders of record at the close of business on April 30, 2013. # #
